ORDER APPROVING STATEMENT OF CIRCUMSTANCES AND CONDITIONAL AGREEMENT FOR DISCIPLINE
Pursuant to Ind.Admission and Discipline Rule 23, Section 11, the Indiana Supreme Court Disciplinary Commission and the respondent have submitted for approval a Statement of Ctreumstances and Conditional Agreement for Discipline stipulat*431ing a proposed discipline and agreed facts as summarized below:
Facts: The respondent represented a client to appeal the Social Security Administration's denial of the client's disability claim. On June 24, 1996, a federal district court on appeal affirmed the agency's denial of the claim. The respondent failed to advise the client of the denial until January 16, 1998, after the time to appeal the district court's order had expired. While representing another client on a personal injury matter, the respondent failed to file an underinsured motorist claim against the client's insurer despite the client's repeated requests over a period of three years that he do so.
Violations: The respondent violated Ind.Professional Conduct Rule 1.3 by failing diligently and promptly to represent his clients. He violated Prof.Cond.R. 1.4(a) by failing to keep his clients reasonably informed about the status of their legal matters and promptly to respond to their reasonable requests for information.
Discipline: Thirty (80) day suspension from the practice of law, effective May 1, 2001, with automatic reinstatement thereafter.
The Court, having considered the submission of the parties, now APPROVES and ORDERS the agreed discipline. Costs of this proceeding are assessed against the respondent.
All Justices concur.